Filed 11/15/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 210







State of North Dakota, 		Plaintiff and Appellee



v.



Gregory George Mayer, 		Defendant and Appellant







No. 20110058







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Wade L. Webb, Judge.



AFFIRMED.



Per Curiam.



Mark Rainer Boening (on brief), Assistant State’s Attorney, P.O. Box 2806, Fargo, N.D. 58108-2806, for plaintiff and appellee.



Mark Taylor Blumer (on brief), P.O. Box 7340, Fargo, N.D. 58106, for defendant and appellant.

State v. Mayer

No. 20110058



Per Curiam.

[¶1]	Gregory George Mayer appeals from a criminal conviction entered after a jury found him guilty of aggravated assault.  Mayer argues the district court erred in denying his motion for judgment of acquittal because the State failed to present sufficient evidence to establish the identity of the victim; insufficient evidence existed to establish the victim suffered serious bodily injury; and the State failed to prove beyond a reasonable doubt that he was not acting in self-defense.  We conclude sufficient evidence supports the jury verdict, and we affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom